
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


FORM OF NON-QUALIFIED STOCK OPTION NOTICE
FOR UK EMPLOYEES


[RECIPIENT NAME]
[RECIPIENT ADDRESS]

        This Option Notice (the "Notice") dated as of [GRANT DATE] (the "Grant
Date") is being sent to you by Virgin Media Inc. (including any successor
company, the "Company"). As you are presently serving as an employee of Virgin
Media Inc. or one of its subsidiary corporations, in recognition of your
services and pursuant to the Virgin Media Inc. 2006 Stock Incentive Plan (the
"Plan") the Company has granted you the Option provided for in this Notice. This
Option is subject to the terms and conditions set forth in the Plan, which is
incorporated herein by reference, and defined terms used but not defined in this
Notice shall have the meaning set forth in the Plan.

        1.    Grant of Option.    The Company hereby irrevocably grants to you,
as of the Grant Date, an option to purchase up to [NUMBER] shares of the
Company's Common Stock at a price of $[EXERCISE PRICE] per share. This Option is
not intended to qualify as an Incentive Stock Option under U.S. tax laws and it
is not intended to qualify as an approved Option under U.K. tax laws.

        2.    Vesting.    This Option shall vest [TERMS OF VESTING].

        3.    Exercise Period.    Generally, this Option may not be exercised
unless you are at the time of exercise an employee of the Company, a subsidiary
corporation or a parent corporation and unless you have remained continuously so
employed since the Grant Date. This Option shall stop vesting immediately upon
the termination of your employment and your right to exercise the Option, to the
extent vested, shall terminate on the earlier of the following dates: (a) three
months after your termination other than for Cause; (b) one year after your
termination resulting from your retirement, disability or death; (c) the date on
which your employment is terminated for Cause; or (d) [FINAL MATURITY DATE].

        4.    Condition to Exercise.    This Option may not be exercised in any
circumstances unless and until the Company is satisfied that you have entered
into a binding election in the form prescribed by the Company (the "Election")
pursuant to which you assume liability for the whole of the employers' National
Insurance contributions due in respect of share option gains arising from this
Option.

        5.    Manner of Exercise.    This Option may be exercised by delivery to
the Company of a written notice signed by the person entitled to exercise the
Option, specifying the number of shares which such person wishes to purchase,
together with a certified bank cheque or cash (or such other manner of payment
as permitted by the Plan) for the aggregate option price for that number of
shares and any required withholding (including a payment sufficient to indemnify
the Company or any subsidiary of the Company in full against any and all
liability to account for any tax, employee's National Insurance contributions,
or duty payable and arising by reason of the exercise of the Option) and the
amount necessary to meet the employers' National Insurance liability referred to
in paragraph 4 of this Notice.

        6.    Transferability.    Neither this Option nor any interest in this
Option may be transferred other than by will or the laws of descent or
distribution.

    VIRGIN MEDIA INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



FORM OF NON-QUALIFIED STOCK OPTION NOTICE FOR UK EMPLOYEES
